        Case 2:20-cv-05868-RBS Document 7 Filed 01/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK ANTHONY LITTLE,
    Plaintiff,

       v.                                        CIVIL ACTION NO. 20-CV-5868

JOHN PENUEL, et al.,
     Defendants.

                                         ORDER
                          ~
       AND NOW, this/J day of January, 2021, upon consideration of Plaintiff Mark

Anthony Little's Motion to Proceed In Forma Pauperis (ECF No. 4), and prose Complaint

(ECF No. 1), and Motion for Preliminary Injunction (ECF No. 5) it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED WITH PREJUDICE.

      4.      The Motion for Preliminary Injunction is DENIED.

       5.     The Clerk of Court is directed to mark this matter CLOSED.
